Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gyoda [US PGPUB 20110037059] in view of Shimada et al. [US PGPUB 20170222104] in view of Neumann [US Patent 6155757] (hereinafter Shimada).

Regarding claim 13, Gyoda teaches a display device manufacturing method, comprising:
preparing a display module (Fig. 1) in which an active area (area of layer where opening 42 is formed, Fig. 1/4) and a non-active area (other portions of layer 41, Fig. 4) surrounding the active area are defined (Fig. 1/4);
performing press-perforation (Para 135) on the active area to form a hole (42, Fig. 1/4) and a burr (42a)  adjacent to the hole (Fig. 4); and
aligning an electronic module (120, Para 88) corresponding to the hole (Fig. 4).
Gyoda does not specifically teach irradiating the burr with a laser.
However, it is not that Gyoda discloses the downside of having burrs in the device (Para 135). 
In view of such downside, Gyoda decided to form a protect layer over the burrs, however, a person having ordinary skills in the art would find it obvious to remove the burrs as an alternate to covering them with protection material. Such a removal would help avoid unintended damage due to the presence of the burrs.
Referring to the invention of Shimada, Shimada teaches that after cutting material 20, burrs are formed, and wherein the burrs are a source strain in a device, thus it is necessary to remove the burr (Para 100).
In view of such teaching by Shimada, it would have been obvious to a person having ordinary skills in the art to have method of Gyoda comprises the teaching of Shimada to have a more reliable physical structure.
Referring to the invention of Neumann teaches various know methods to remove burrs, where one of the methods include laser removal (Abstract).
In view of such teaching by Neumann, it would have been obvious to a person having ordinary skills in the art to have the modified process of Gyoda comprise the teachings of Neumann based on the rationale of using known technique to improve similar devices (methods, or products) ready for improvement to yield predictable results (MPEP 2143.I).

Regarding claim 14, Gyoda teaches a method wherein the hole is formed adjacent to an edge of the active area (Fig. 4).

Regarding claim 16, Gyoda teaches a method wherein the hole has a circular shape (Fig. 9 -where the shape is alternate to that shape of Fig. 4; Para 211).

Regarding claim 17, Gyoda teaches a method further comprising disposing a window  (30, Para 116, Fig. 3) on the display module (Fig. 3).

Regarding claim 18, Gyoda teaches a method wherein the display module comprises a display panel (110, Para 86), an antireflective layer (31, Para 119 or 31/32, Fig. 3), and an adhesive layer (34 or 125, Para 118/187, Fig. 3/4).

Allowable Subject Matter
Claims 1-12 are allowed.
Claims 15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Claims 1-12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device manufacturing method, comprising the amendment of claim 1 in the response of 06/06/2022, in combination with the rest of claim limitations as claimed and defined by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819